DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 08/27/2021 has been entered.  Claims 16, 24 and 29 are amended.  Claim 23 is canceled.  Claims 16-22 and 24-30 are remained pending for examination.  The rejection of the claims 16-19, 25-27 and 29 under 35 U.S.C. 102 is obviated by incorporating the subject matter of claim 23 therein.  However, the rejection of all pending claims under 35 U.S.C. 103 is maintained for the reasons provided hereinafter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 16-22 and 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Sabri Mourad; et al., US 20130264318 A1 (Mourad) in view of Cestmir Balcar; US 4206258 A (Balcar).

Regarding claim 16, Mourad teaches:  A clothing for a machine for producing a fibrous, paper or board web (Fig. 4, for example, element 48, para [0004] and [0059]), the clothing comprising: a film-shaped material (para [0088] discloses “Preferably, the material strip may be a strip of thermoplastic material, such as a film or foil,…”) having a first surface facing the fibrous web and a second surface facing away from the fibrous web (Fig. 4, para [0039-0044] discloses formation of web 44 with opposed surfaces, also, para [0089] and claim 7.); said film-shaped material having a multiplicity of passage openings (Figs. 1A-1B, 2A-2B, 3A-3B, 6, and 7.  Para [0048] discloses “…The instant fabrics may have a topography of through voids. The through voids include, among other things, geometrical characteristics that provide enhanced sheet topography and bulk to the paper products or sheets/web when produced, for example, on fabric 18….”) each extending along a respective central axis from said first surface to said second surface (para [0050-0051], Figs. 1A-1B discloses “…a plan view of a plurality of through said central axes of at least some of said passage openings enclosing an angle with said first surface differing from 90° (para [0051-0052] and Figs. 1A, 1B, 2A and 2B illustrates each through void have a conical shape where the inner surface 108 of each through void 102 tapers inwardly from the opening 110 on the top surface 106 through to the opening 112 on the bottom surface 114 of the fabric 104.). 
However, Mourad does not expressly teach:  two side edges delimiting the clothing; two edge regions adjacent said two side edges; and a central region disposed centrally between said two side edges; said central axis of at least one of said passage openings in one of said edge regions having a greater difference from a 90° angle enclosed with said first surface than said central axis of at least one other of said passage openings in said central region.
In the same field of art, Balcar discloses:  two side edges delimiting the clothing (Figs. 1, 3, 5, and 7 illustrate a felt band that is similar to a clothing.); two edge regions adjacent said two side edges (Figs. 1, 3, 5, and 7, particularly Fig. 3 ); and a central region disposed centrally between said two side edges (Specifically, Fig. 3 illustrates a central region between to side edges.); said central axis of at least one of said passage openings in one of said edge regions having a greater difference from a 90° angle enclosed with said first surface than said central axis of at least one other of said passage openings in said central region (Col. 4, lines 55-64 discloses “The multilayer felt band according to FIGS. 7 and 8 is composed of three layers 8a,8b,8c. Each layer contains a mixture of polyester and polyamide fibers at the ratio 1 to 3 and is strengthened by needling. The upper layer 8a is provided with storage spaces 9 of the shape of channels oriented at the angle 60° against the surface of the layer whereby the channel passes from the surface of the felt band toward its center in direction of the supposed movement of the felt band in the paper making machine.  Examiner views the channel of the edge region similar to the 
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the industrial fabric of Mourad by using the channels that are oriented at the angle 60° against the surface of the layer whereby the channel passes from the surface of the felt band toward its center by Balcar so as to improve the strength and dewatering characteristics of the clothing for the benefit of the claimed invention.  Similarly, one of ordinary skill in the art, upon reading Balcar disclosure, would also have been motivated to apply its teaching of a method of manufacture of a multilayer felt band having a higher elasticity and strength and also a better stability of dimensions during an operation.

Regarding claim 17, Mourad in view of Balcar discloses all of the limitations of its base claim 16.  Mourad further teaches:  wherein said central axes of at least two of said passage openings enclose angles with said first surface differing from each other (Figs. 1A-2B and para [0051] discloses “Also, the diameter .DELTA.y.sub.1 along the y-direction for the opening 110 on the top side 106 of fabric 104 is larger than the diameter .DELTA.y.sub.2 along the y-direction for the opening 112 on the bottom side 114 of fabric 104.”).

Regarding claim 18, Mourad in view of Balcar discloses all of the limitations of its base claim 16.  Mourad further teaches:  wherein said central axis of at least one of said passage openings has a directional component oriented parallel to a longitudinal direction of the clothing (Figs. 1A-2B.  These Figures illustrate that each of the passage openings includes a directional components oriented parallel to a longitudinal direction of the clothing since they are conical shaped through voids.).

Regarding claim 19, Mourad in view of Balcar discloses all of the limitations of its base claim 16.  Mourad further teaches:  wherein: said central axes of a plurality of said passage openings have a directional component oriented parallel to a longitudinal direction of the clothing (Figs. 1A-2B., as noted in claim 18.); and said directional components of said central axes of most or all of said plurality of said passage openings point in an identical direction (Figs. 1A-2B, 6, 7, and 10 illustrate said plurality of said passage openings point in an identical direction.).

Regarding claim 20, Mourad in view of Balcar discloses all of the limitations of its base claim 16.  Balcar further discloses:  wherein said central axis of at least one of said passage openings has a directional component oriented parallel to a transverse direction of the clothing (Col.2, lines 5-10 discloses “…where at least one layer has channels with a trapezoidal cross section…”.  And Figs. 1-3, Col. 4, lines 20-25 discloses “The beam acts on the moving layer 8b of the felt band over a rotating diaphragm 6 and performs simultaneously a transverse movement across the width of the felt band. The described felt band is particularly suitable to be applied on presses with full rolls.”  Examiner views the channels are similar to the passage openings and fundamentally function the same, thus one of ordinary skill in the art could utilize the teaching of Balcar so as to arrive in the claimed invention.). 

Regarding claim 21, Mourad in view of Balcar discloses all of the limitations of its base claim 16.  Balcar further discloses:  wherein: said central axes of a plurality of said passage openings have a directional component oriented parallel to a transverse direction of the clothing (Col.2, lines 5-10 and Figs. 1-3, Col. 4, lines 20-25); and said directional components of said central axes of approximately half of said plurality of said passage openings point in a direction opposite to said directional components of said central axes of a remainder of said plurality of said passage openings (Figs. 6-8, ° against the surface of the layer, whereby the channel passes from the surface of the felt band toward its center against the supposed direction of movement of the felt band in the paper making machine.”).

Regarding claim 22, Mourad in view of Balcar discloses all of the limitations of its base claim 21.  Balcar further discloses:  which further comprises: a first side edge and a second side edge delimiting the clothing (Figs. 1, 3, 5, and 7 illustrate a felt band that is similar to a clothing.); and said passage openings having said central axes with directional components oriented parallel to the transverse direction and all pointing in an identical direction being disposed closer to said first side edge than said passage openings havingApplication No. PCT/EP2019/051 198 Prel. Amdt. dated August 13, 2020said central axes with directional components oriented parallel to the transverse direction and pointing in the opposite direction (Figs. 6-8 illustrate storage spaces 9 are similar to the passage openings having the shape of channels oriented at the angle against the surface of the layer, whereby the channel passes from the surface of the felt band toward its center against the supposed direction of movement of the felt band in the paper making machine.).

Regarding claim 24, Mourad in view of Balcar discloses all of the limitations of its base claim 16.  Mourad further teaches:  wherein said edge regions are viewed in the transverse direction of the clothing (Fig. 1, 3, 5-7 illustrate the edges are viewed in the in the transverse direction of the felt band.).

Regarding claim 25, Mourad in view of Balcar discloses all of the limitations of its base claim 16.  Mourad further teaches:   wherein said clothing is a forming clothing or wire (Fig. 4 and para [0040] discloses “The papermaking machine 10 has a conventional twin wire forming section 12, a fabric run 

Regarding claim 26, the combination of Mourad in view of Balcar discloses all of the limitations of its base claim 16.  Mourad further teaches:  A machine for producing a fibrous, paper or board web, the machine comprising a clothing according to claim 16 (Fig. 4 and para [0040] and as noted, all of the claim limitations in claim 16 are discloses by Mourad in view of Balcar and will not be repeated again to avoid redundancy.). 

Regarding claim 27, the combination of Mourad in view of Balcar discloses all of the limitations of its base claim 26.  Mourad further teaches:  which further comprises a forming section of the machine (Fig. 4 and para [0040], forming section 12.), the clothing being installed in said forming section (Fig. 4, para [0039] discloses “The nonwoven fabric functions in place of a traditional woven fabric, and imparts desired texture, hand, and bulk to the tissue and towel products produced thereon. The fabric of the present invention may reduce the manufacturing time and costs associated with the production of paper products.”). 

Regarding claim 28, the combination of Mourad in view of Balcar discloses all of the limitations of its base claim 26.  Mourad further teaches:   wherein said central axes of a plurality of said passage openings of the clothing installed in the machine have directional components oriented parallel to the longitudinal direction of the clothing (Figs. 1A-2B.  These Figures illustrate that each of the passage openings includes a directional components oriented parallel to a longitudinal direction of the clothing since they are conical shaped through voids.); and said directional components of said central axes of most or all of said plurality of passage openings point in a direction opposite to a running direction of the clothing (Figs. 1A-2B.  Examiner views that since the passage openings are angled, then coordination axes for the passage openings can be different with respect to the running direction of the clothing.  Therefore, the Mourad’s configuration of the passage openings most or all can point in the direction opposite to the running direction of the clothing.).

Regarding claim 29, the combination of Mourad in view of Balcar teaches all of the same limitations of this method claim as applied in claim 16.  Mourad further teaches:  using a laser to introduce a multiplicity of passage openings in the film- shaped material (Fig. 3A, para [0055] discloses “FIG. 3A illustrates an exemplary embodiment of a system 300 for generating through voids 304 in a fabric 302.  System 300 may include a laser device 306, a laser drive unit 308, a laser head 310, and mechanical fixtures 316 upon which the fabric 302 is placed.”).

Regarding claim 30, the combination of Mourad in view of Balcar discloses all of the limitations of its base claim 29.  Mourad further teaches:   which further comprises using mirror optics functionally connected to the laser to introduce at least two of the passage openings into the film-shaped material at angles differing from one other and enclosing angles differing from 90 with the first surface (para [0051-0052] and Figs. 1A, 1B, 2A, 2B and 3A.  Para [0051] discloses “FIG. 1A shows the plurality of through voids 102 from the perspective of a top surface 106 (i.e., laser side) that faces a laser source (not shown), whereby the laser source is operable to create the through voids or through holes in the fabric 104. Each through void 102 may have a conical shape, where the inner surface 108 of each through void 102 tapers inwardly from the opening 110 on the top surface 106 through to the opening 112 (FIG. 1B) on the bottom surface 114 (FIG. 1B) of the fabric 104.  Fig. 3A illustrates an apparatus used in the generation of through voids in a fabric.  Examiner submits that the apparatus depicted in Fig. 3A is .

Response to Arguments
Applicant's arguments filed on 08/27/2021 have been fully considered but they are not persuasive. 
The rejected claim 23 under 35 U.S.C. 103 is incorporated into independent claim 16 so as to obviate the rejection of claim 16 under 35 U.S.C. 102 in which this rejection 35 U.S.C. 102 is moot and claim 23 is canceled.  However, the independent claim 16 is now rejected under 35 U.S.C. 103 since claim 23, as previously noted, fails to define patentable subject matter in view of both cited references.       
On page 9, paragraphs 3 and 4:  Applicant contends “On page 3 of the Office Action, the Examiner has expressed his opinion that the limitation of claim 16 calling for "said central axes of at least some of said passage openings enclosing an angle with said first surface differing from 90°" is disclosed by Mourad because the through voids (seen in Fig. 2A of Mourad) have a conical shape and, thus, their wall tapers inwardly.  However, Applicant disagrees with that interpretation of the Examiner, because the central axis of the conical through void as shown in Fig. 2A is still perpendicular to the upper and lower surfaces.  Nevertheless, one may consider the through voids 10a and 10b shown in Fig. 2B of Mourad to disclose the limitations of original claim 16.”  
Applicant admits implicitly that the through voids 10a and 10b shown in Fig. 2B of Mourad discloses the limitations of original claim 16, but it is not clear why incorporating the rejected claim 23 into claim 16 would suddenly define claim 16 to be patentable.  Examiner respectfully disagrees with the Applicant’s interpretation (page 10, penultimate paragraph) that the storage spaces in the layer 8a of Balcar “that they are at an angle of 60°. However, the point is that they are all at the same angle of 60° regardless of where they are located within the band”.  Nowhere in Balcar is stated that the angle of 60° has to be same regardless of where they are located within the band.  Even, assuming in arguendo, that the storage spaces in the layer 8a are all at angle of 60°, but nevertheless, it would have been obvious for an ordinary artisan to Balcar so as to make the angle to be differ from the edge region to the central region of the band.  As indicated previously, Examiner views that combining known prior art elements according to known methods is obvious when it does no more than yield predictable results.  Therefore, the rejections of the claims are maintained.
  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710.  The examiner can normally be reached on M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MATTHEW M ESLAMI/Examiner, Art Unit 1748    

/Eric Hug/Primary Examiner, Art Unit 1748